Citation Nr: 1730970	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disorder to include degenerative disk disease/degenerative joint disease.

2.  Entitlement to service connection for a left leg disorder, to include as secondary to a back disorder.

3.  Entitlement to service connection for pes planus (flat foot).

4.  Entitlement to service connection for metatarsalgia.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for heel spurs.

7.  Entitlement to service connection for hallux valgus, left foot.

8.  Entitlement to service connection for hallux valgus, right foot.
9.  Entitlement to service connection for nerve entrapment with arch pain, left lower extremity.

10.  Entitlement to service connection for nerve entrapment with arch pain, right lower extremity.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from November 1979 to August 1981.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from October 2007 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2008 and October 2009, the Veteran testified before the Decision Review Officer (DRO) reaffirming his claims for entitlement to benefits.  Transcripts of the hearings have been associated with the electronic claims file.

In a July 2010 and June 2016, the Board remanded the claims for additional development and adjudicative action.  The issues have been returned to the Board for appellate review.  

The issues of entitlement to service connection for pes planus, metatarsalgia, gout, heel spurs, hallux valgus of the left and right foot, and nerve entrapment with arch pain in the left and right lower extremity are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In the October 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a low back disorder.  

2.  Evidence received since the October 2007 rating decision, while new, is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The Veteran has not been shown to have a left leg disorder that manifested in service, or that is causally or etiologically related to his military service or to his low back disorder.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that determined that new and material evidence had not been submitted to reopen the claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the October 2007 rating decision is not new and material, and the claim for service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).

3.  The Veteran's left leg disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by his low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the June 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (2016).  An exception to this rule is 38 U.S.C.A. § 5108 (2016), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Low back disability

In an October 2007 rating decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for a low back disorder, to include degenerative disk disease based upon a determination that no new and material evidence had been received that would raise a reasonable possibility of substantiating the claim.  Specifically, the evidence although new in that it had not been previously reviewed in connection with the Veteran's claim, it failed to show a nexus between an in-service injury and the Veteran's low back condition.  At the time of the October 2007 denial, the evidence before the RO included the Veteran's service treatment records (STRs) from November 1979 to August 1981 and VA treatment records dated 2004.  The latter revealed the Veteran's frequent complaints of chronic low back pain and his contention that the pain began in service due to a muscle strain that occurred in service after lifting a heavy object, a TTY Radio.  The evidence also included the Veteran's December 2004 lay statement, and an April 2005 Compensation and Pension (C&P) examination in which the examiner noted x-ray evidence of degenerative changes to the Veteran's lumbar spine, but nevertheless concluded that the changes were unrelated to service.  Specifically, the examiner noted the lack of evidence of back problems other than the two episodes mentioned in the Veteran's STRs, to include post service treatment between discharge in 1981 and recent treatment beginning in 2004. The Veteran was notified of the October 2007 denial in a letter dated the same month.  There is no evidence that the Veteran appealed the decision or submitted new and material evidence within the one year appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

Evidence received more than one year following the October 2007 rating decision includes a July 2010 Board remand, 2011 lay statements from the Veteran, VA treatment records from September 2004 through April 2008, treatment records from a private physician dated August 2011 and November 2013, VA treatment records from May 2008 to February 2011, the Veteran's hearing testimony before the decision review officer (DRO) from October 2009 and July 2011, electronic medical treatment records from May 2004 through June 2012, medical opinion from a private physician dated October 2011, VA treatment records from June 2012 through February 2014, and copies of the Veteran's Social Security Administration (SSA) claims file and benefits determination.  It is worth noting that the Veteran's claim for SSA benefits was denied based on a finding that the medical evidence failed to show that the Veteran's disability was of a severity sufficient to be considered disabling and did not prevent him from performing less physically demanding work. 

In the Veteran's October 2009 testimony before the DRO, the Veteran testified that he suffered an injury to his back in 1981 while carrying a TTY radio during a timed-set up drill.  It was noted that the task is normally assigned to two-persons; however, during the drill he performed the task alone and pulled a muscle in his back.  A July 1981 treatment note from the podiatry clinic confirms in-service treatment for the Veteran's low back and foot pain.  Shortly after the injury, the Veteran contends that x-rays were taken and he was diagnosed with a degenerative joint disease.  STRs indicate treatment for a back condition in February and August 1980.  The condition was diagnosed as a muscle strain.  A treatment note, dated June 1981, recommended a unit change noting the Veteran's difficulty in completing duties.  Degenerative disk disease was indicated in July 1981 treatment note.  According to the Veteran, he was medically discharged from service in 1981 due to chronic back and foot pain and he pursued ongoing treatment for his symptoms following discharge.  The physician referenced as the provider of post-service treatment is now deceased and the associated records are unavailable.  The Veteran admits that deceased physician is the only doctor to link his back pain to service.

Generally, the Veteran's statements with respect to his symptoms and disabilities are competent evidence within her personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The statements are also presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the Veteran's July 2011 hearing testimony before the DRO, the Veteran testified to the circumstances surrounding his back injury including a slip down a pole at the communications school and a muscle strain sustained while carrying a TTY radio during a field operations drill.  He also notes that following his back injury, he was placed on no duty for one month and then light duty thereafter until he was medically discharged in 1981.  The Veteran contends that at no time since sustaining the injury has the pain subsided or improved.

Evidence received since the October 2007 rating decision indicates that the Veteran has received treatment for low back pain and numbness, weakness, and pain to his lower extremities.  More specifically, treatment records between 2004 and 2012 reference the Veteran's complaints of constant pain in low back with intermittent radiation of pain towards left hip and lower leg.  In 2004, range of motion testing of the Veteran's lumbar spine was deemed within normal limits in all directions; however, complaints of pain were reported at the end range of flexion with negative pain at extension.  Increased normal lumbar lordosis was noted.  Other treatment notes include the Veteran's report of post-service employment in the textile industry handling materials in a warehouse.  The most recent onset of severe pain was indicated in September 2005 following a motor vehicle accident in which the Veteran was rear-ended.  A May 2007 internal medicine disability evaluation indicates that an MRI of the Veteran's lumbar spine shows disc herniation at L2-3, disc bulging at L3-4, and another disc herniation at L4-5. Degenerative disc disease with no herniation at L5-S1 was also indicated.  In October 2011, a private physician evaluated the Veteran's lumbar spine and left leg condition and noted that the severity of the Veteran's symptoms resulted in regular use of a cane.  Weakness in the quadriceps was noted as a factor contributing to the Veteran's need for a cane for added support when walking or standing.  The physician's opinion also concluded however, that upon review of the Veteran's 2005 C&P exam, it is difficult to derive a link a between the Veteran's low back condition and his military service due to the lack of evidence of treatment between discharge and the resumption of treatment in 2004-2005. 

Upon review of the forgoing, the Board finds that the additional evidence received in support of the Veteran's claim does not constitute new and material evidence because it does not bear directly and substantially upon the in-service occurrence or aggravation of the claimed disability.  The Board acknowledges the Veteran's contention that he sustained an injury to his back in-service and due to the severity of his symptoms; he was placed on no duty and later, light duty until his discharge from service.  However, there is no evidence that the Veteran received ongoing treatment for a back condition following discharge.  In fact, the evidence suggests that the Veteran's recent complaints of back pain reappeared in 2004-2005 following a motor vehicle accident in which he was rear-ended.  Even the Veteran's own physician, in an independent medical exam (September 2011), found it impossible to connect the Veteran's low back pain to his active service.  While the Board is sympathetic to the Veteran's contention that his back condition began in service and recognizes his contention that records of post-service treatment between 1981 and 2004 have been lost or destroyed, the evidence of record does not support a nexus between the Veteran's in-service muscle strain and the onset of chronic back pain and lower extremity pain in 2004-2005; over 20 years later.

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim to reopen a previously denied claim for service connection for a back disorder to include degenerative disk disease/degenerative joint disease based upon new and material evidence is denied.  38 C.F.R. § 3.400 (2016). 

Left leg disability, to include as secondary to a low disorder

The Veteran contends that he is entitled to service connection for a left leg disability, to include as secondary to a low back condition.  The preponderance of the evidence is against his claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is permissible on a secondary basis for disability that is due to a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Entitlement to secondary service connection is shown when there is (1) a current disability; (2) a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.
As a preliminary matter, the Board notes that the Veteran has not be granted service connection for a back disorder, to include degenerative disc or degenerative joint disease.  Therefore, service connection on a secondary basis cannot be established.  

After reviewing the evidence, the Board also finds that service connection for a left leg condition on a primary basis is not warranted.  Although the Veteran's STRs note complaints of low back pain and reflect treatment for low back and foot pain, there is no record of any complaints of a left leg or hip condition.  There is also no indication of an in-service injury thereto.  Further, although VA treatment records indicate numerous reports of back problems, including pain that radiates down the Veteran's left leg and hip, the onset of the condition appears to be 2004; over 20 years after discharge.  There is no evidence that the Veteran's left leg condition was caused or aggravated by an in-service injury.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection of a left leg disability to include as secondary to a low back condition is denied.  38 C.F.R. § 3.400 (2016).


ORDER

New and material evidence not having been received, the application to reopen the previously denied claim of service connection for a low back disorder is denied.  

Service connection for left leg disorder, claimed as secondary to a back disorder is denied.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

The Veteran requested a hearing before a Veterans Law Judge by live videoconference in his November 2016 substantive appeal.  However, no hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn his request for a Board videoconference hearing.  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Winston-Salem, North Carolina, Regional Office.  Appropriate notification should be given to the Veteran and his attorney, if any, and such notification should be documented and associated with the electronic folder.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims have been advanced on the Board's docket and must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


